Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Bergeson on 7/23/2021.

The application has been amended as follows: 
In claim 19, line 2, replace the “comprising alkali alumina” with -- made by mixing an aluminum oxide and an alkali metal salt to create a dough, extruding the dough to create an extrudate, drying and calcining the extrudate to create the support, wherein the extrudate is dried at a temperature greater than about 125 degrees C up to about 500 degrees C --. 
In claim 19, line 6, before the phrase “the molar ratio”, insert the term – wherein --.
In claim 26, line 1, replace the term “method” with –sorbent --.
In claim 26, line 1, replace the term “method” with –sorbent --.
In claim 28, line 2 after the phrase “a support”, insert the phrase -- made by mixing an aluminum oxide and an alkali metal salt to create a dough, extruding the dough to create an 
In claim 29, line 2 after the phrase “a support”, insert the phrase -- made by mixing an aluminum oxide and an alkali metal salt to create a dough, extruding the dough to create an extrudate, drying and calcining the extrudate to create the support, wherein the extrudate is dried at a temperature greater than about 125 degrees C up to about 500 degrees C; --.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the cumulative features of claims 19, 28, or 29 with particular attention given to the feature of “a support made by mixing an aluminum oxide and an alkali metal salt to create a dough, extruding the dough to create an extrudate, drying and calcining the extrudate to create the support, wherein the extrudate is dried at a temperature greater than about 125 degrees C up to about 500 degrees C”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES A FIORITO/            Primary Examiner, Art Unit 1731